Citation Nr: 1015886	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-20 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
indigestion, to include as secondary to an anxiety disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
anxiety disorder, claimed as posttraumatic stress disorder 
(PTSD).

3.  Entitlement to service connection for indigestion, to 
include as secondary to an anxiety disorder.

4.  Entitlement to service connection for an anxiety 
disorder, claimed as posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

6.  Entitlement to service connection for ataxia, claimed as 
dizziness or incoordination, to include as secondary to 
herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from January 1967 to 
January 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Veteran and his wife testified during a hearing before 
the undersigned Veterans Law Judge in February 2010; a 
transcript of that hearing is of record.  The Veteran also 
had a hearing at the RO in November 2007; that transcript is 
also of record. 

The issues of entitlement to service connection for 
indigestion, an anxiety disorder, and degenerative disc 
disease of the lumbar spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In an April 1987 decision, the RO denied the Veteran's 
claims for service connection for an anxiety disorder and 
indigestion.  A notice of disagreement was not submitted, and 
the April 1987 RO decision became final.

3.  Evidence received since the April 1987 RO decision, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for an anxiety disorder and raises a reasonable possibility 
of substantiating the claim.

4.  Evidence received since the April 1987 RO decision, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for indigestion and raises a reasonable possibility of 
substantiating the claim.

5.  Evidence of record does not demonstrate that ataxia was 
present during active service, was manifested within the 
first post-service year, or was developed as a result of an 
established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  The RO's decision in April 1987, denying service 
connection for an anxiety disorder and indigestion is final. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2009).

2.  The evidence received since the RO's April 1987 denial is 
new and material, and the claim for service connection for an 
anxiety disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).

3.  The evidence received since the RO's April 1987 denial is 
new and material, and the claim for service connection for 
indigestion is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009). 

4.  Ataxia, claimed as incoordination or dizziness, was not 
incurred in or aggravated by during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
and petition to reopen claims in April 2004.  Thereafter, he 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in June 2004.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Subsequently, the claims were 
reviewed and a supplemental statement of the case (SSOC) was 
issued in June 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in May 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In the present case, the Veteran was 
not properly informed of the requirements for submitting new 
and material evidence to reopen claims for a psychiatric 
disorder and indigestion.  However, in light of the favorable 
determination with respect to whether new and material 
evidence has been submitted, no further discussion of VCAA 
compliance is needed as concerns these issues.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal. 
 The Board notes that the RO was unable to locate the 
Veteran's claims file from the previous 1986 service 
connection claims.  The RO attempted to rebuild the file; 
however, service treatment records were not located.  The 
Veteran was notified of this development in December 2006.  
His service personnel records and post-service VA and private 
treatment records pertaining to his claimed disabilities have 
been obtained and associated with his claims file.  The 
Veteran notified the RO of private medical records from Dr. 
Cassiano and Dr. Crossley; however, responses from these 
providers indicate no records were available. 
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

New and Material Evidence

An April 1987 RO decision denied the Veteran's original 
claims for service connection for an anxiety disorder, 
posttraumatic stress disorder, and indigestion.  

Although notified of the April 1987 denial, the Veteran did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Board has a jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(VA failed to comply with its own regulations by ignoring 
issue of whether any new and material evidence had been 
submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the April 1986 RO rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

As the Veteran had a diagnosed anxiety disorder and hiatal 
hernia as evidenced by the January 1986 VA examination 
report, the Board assumes the basis for previously denying 
the claims for service connection for a psychiatric 
disability and indigestion, was that the evidence did not 
establish a nexus between the disabilities and the Veteran's 
service.  Therefore, any newly received evidence must 
demonstrate that element in order to warrant reopening the 
claims.  Evidence that has since been associated with the 
claims file consists of VA and private outpatient treatment 
records dated from May 1990 up until the present time; 
statements from the Veteran, his family, former fellow 
soldiers, and representative; a February 2009 VA examination 
report pertaining to psychiatric disorders; and the 
transcript from the Veteran's February 2010 Board hearing.

The Board notes that since the April 1987 denial, the RO has 
verified stressors related to the Veteran's service including 
repeated mortar attacks on his location while in Vietnam.  
During a February 2009 VA examination, the Veteran complained 
of being anxious and tense since Vietnam.  The examiner 
diagnosed anxiety of non-origin specific. 

In his February 2010 Board hearing, the Veteran testified 
that since he first returned from service in Vietnam, he 
would think about the military constantly, but that he did 
not seek treatment until 1987.  The Veteran indicated that he 
was not presently in counseling, but that he was prescribed 
medication for his psychiatric condition. 

Also, during the February 2010 Board hearing, the Veteran 
indicated that he had first had problems with indigestion 
when he got back from Vietnam, but that he believed it may 
have started sometime in Vietnam. 

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the April 1987 
decision, and is not cumulative or duplicative of evidence 
previously considered.  This evidence is "material", as it 
constitutes evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the relationship 
between a psychiatric condition and indigestion and service.  
Consequently, this evidence raises a reasonable possibility 
of substantiating the Veteran's claims for service connection 
for a psychiatric condition and indigestion.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
a psychiatric condition and indigestion are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Laws and Regulations- Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2009); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  However, VA's 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran contends that he currently suffers from an 
incoordination or dizziness disability as a result of his 
active military service, including in-service herbicide 
exposure.  Considering the claim in light of the above-noted 
legal authority, the Board finds that the weight of the 
evidence is against the claim.

Service treatment records, as noted previously, are 
unavailable.

In an April 1996 private treatment record, J. N., M.D., 
reported that the Veteran gave a history of previous nausea 
and dizzy spells. 

In an October 2000 private treatment record, S. F., M.D., 
reported that he Veteran complained of a sense of dizziness 
when he is trying to walk at night.  The Veteran indicated he 
stumbles and falls around and has to hold on to something.  
He stated it had been doing on for about six months or so and 
seemed to be getting worse.  After an examination, the 
physician noted that he had ataxia and dizziness and that 
there was concern about a brain stem or cerbellar problem.  

During a November 2000 private neurological consultation, the 
Veteran again complained of difficulty with balance primarily 
in the dark, which had been going on for four to five years.  
He denied any dizziness or lightheadedness.  The examiner 
noted that he had had two CT scans to evaluate the balance 
difficulty, and both of those have been unremarkable, the 
most recent being in October 2000.  It was noted he also had 
blood work done in October with a CBC and comprehensive 
metabolic panel and thyroid functions, all of which were 
normal.  After a neurologic examination, the examiner stated 
that the balance difficulty in the dark was suggestive of 
peripheral neuropathy but with completely normal sensory 
examination.  The examiner noted he possibly could have some 
mild cerebellar atrophy to account for his symptoms although 
his symptoms are really very minimal at that time. 

In an April 2004 statement, the Veteran stated he has a 
symptom which doctors cannot diagnose, and that he suspects 
it could be due to Agent Orange exposure.  He reported that 
at night, he cannot walk straight, and that he veers to one 
side or the other.  He reported that two doctors have checked 
him for inner ear trouble and gave him sound tests, and could 
not determine the cause.  

In a July 2004 statement and February 2010 Board hearing, the 
Veteran indicated that his dizziness began in the mid-1980s. 

Analysis

Exposure to Agent Orange is conceded, as his DD-214 shows 
that the Veteran did serve in the Republic of Vietnam during 
active service.  In this case, the Veteran's diagnosed ataxia 
is not classified as one of the enumerated diseases 
associated with Agent Orange exposure under 38 C.F.R. § 
3.309(e) (2009).  Consequently, the Veteran's claim must be 
denied on as being the result of exposure to Agent Orange 
during service.  However, the regulations governing 
presumptive service connection for Agent Orange do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (1994).  Accordingly, the Board will proceed to 
evaluate the Veteran's claims under the provisions governing 
direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303.

In this case, the Veteran stated in his July 2004 statement 
and February 2010 Board hearing that symptoms of dizziness 
and incoordination did not begin until the mid-1980s, or at 
least 15 years after service.  Objective medical findings of 
ataxia are first shown in November 2000, over 30 years after 
separation from active service and cannot be presumed to have 
been incurred during service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  Significantly, the record also includes no 
competent medical opinion establishing a nexus or medical 
relationship between ataxia diagnosed post-service and events 
during the Veteran's active service, and neither he nor his 
representative has presented, identified, or alluded to the 
existence of, any such opinion.  Consequently, the Board 
finds that entitlement to service connection for ataxia is 
not warranted.

In connection with the claim, the Board also has considered 
the assertions the Veteran and his representative have 
advanced on appeal.  However, the Veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that his current dizziness and coordination 
disabilities are a result of active service, these claims 
turn on a medical matter-the relationship between current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the Veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claims for service connection.

VA need not conduct an examination with respect to the 
service connection claim on appeal, as information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent medical evidence does not provide 
any indication that the Veteran's claimed ataxia may be 
associated with his military service.

For the foregoing reasons, the claims for service connection 
for ataxia, claimed as dizziness and incoordination, must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for an anxiety disorder, claimed 
as PTSD, has been received, to this extent, the appeal is 
granted.

New and material evidence having been submitted to reopen the 
claim for service connection for indigestion has been 
received, to this extent, the appeal is granted.

Entitlement to service connection for ataxia, claimed as 
dizziness or incoordination, is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), are applicable to 
this appeal.

The Veteran's claim for service connection for indigestion 
has been reopened.  Hence, this issue must be adjudicated on 
the merits.  The November 2004 rating action, the May 2006 
statement of the case and the June 2009 supplemental 
statement of the case addressed the issue from a new and 
material standpoint.  In order to provide the Veteran due 
process of law, he must be provided with a determination 
based on the merits of the case; i.e., entitlement to service 
connection for indigestion.

Having reopened the service connection claim for a 
psychiatric disorder to include PTSD, does not end the 
Board's inquiry.  Rather, it places upon VA the duty to 
assist the appellant in the development of the merits of the 
claim by obtaining relevant records which could possibly 
substantiate the claim and conducting appropriate medical 
inquiry.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. 
Brown, 9 Vet. App. 542, 546 (1996) (Holding that unless the 
Veteran has submitted new and material evidence warranting 
the reopening of his claim, the duty to assist does not 
attach); Peters v. Brown, 6 Vet. App. 540, 542 (1994). 38 
U.S.C.A. § 5107(a).

The Veteran contends that he suffers from PTSD as a result of 
stressful events during his period of active service.  For 
PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2009).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) as the governing criteria for diagnosing 
PTSD.

The Veteran has alleged that one of his stressors was the 
repeated mortar attacks on his location while in Vietnam.  
The Veteran submitted documentation including a copy of a 
fellow soldier's diary taken at that time detailing the 
mortar attacks.  Furthermore, the RO determined in a January 
2009 memorandum that the Veteran's stressors have been 
conceded.  The Board recognizes the information provided by 
the Veteran as sufficient to verify the occurrence of attacks 
involving members of the Veteran's unit.

The Board recognizes that the Veteran has a current diagnosis 
of an anxiety disorder.  In a March 1987 VA psychiatric 
evaluation, the Veteran was diagnosed with generalized 
anxiety disorder with panic attacks.  It was further noted 
that the Veteran did not meet the criteria for a PTSD 
diagnosis.  During a February 2009 VA examination,  the 
Veteran was diagnosed with anxiety of non-origin specific. 

However, neither diagnosis included an opinion on whether the 
Veteran's diagnosed anxiety disorder may be related to his 
active duty service.  As such, another VA examination to 
determine the etiology of the Veteran's psychiatric 
disability is necessary. 

The Veteran has also claimed service connection for a lumbar 
spine disability.  The Veteran has held that he originally 
hurt his back in 1968 while in the Army doing sandbag work in 
Vietnam.  In an April 2004 statement, he also indicated he 
hurt his back while doing a "high jump" exercise while in 
boot camp, and while carrying the M-60 machine gun to the 
bunker for guard duty. 

In his November 2007 RO hearing, the Veteran indicated that 
he did not seek medical treatment while in service for his 
back injuries.  But he did seek treatment after service, but 
the records were unavailable.  He further testified that he 
started his own television repair business in 1978, and 
closed it in 2000 when he was no longer able to lift the 
televisions on his own.  

In light of the cumulative record, including the Veteran's 
statements regarding continued pain in his back that he 
believes is the result of an in-service injury, the Board has 
determined that an additional medical opinion is needed to 
determine the etiology of any lumbar spine conditions, and 
whether the condition was incurred in or aggravated by active 
service.

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
service connection claim, the claim will be decided based on 
the evidence of record.  38 C.F.R. § 3.655(b) (2009).

In his February 2010 hearing, the Veteran testified that he 
had received treatment from Dr. Brewer and Dr. Cassiano.  
Records indicate a single treatment record by Dr. Cassiano, 
but not with the Veteran as patient, and no request seems to 
have been made for records from Dr. Brewer.  On remand, the 
RO should request that the Veteran supply authorization and 
consent to obtain records from these and any private 
treatment providers, and attempt to obtain any relevant 
treatment records from them.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must ensure that all 
rebuilt claims files pertaining to the 
Veteran are associated with the Veteran's 
current claims file.

2.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  Appropriate efforts must be made 
to obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.

3.  Thereafter, the AMC/RO should schedule 
the Veteran for a VA psychiatric 
examination by a psychiatrist or 
psychologist to provide an opinion as to 
whether the Veteran currently has an 
anxiety disorder which is related to his 
period of military service.  All indicated 
tests and studies are to be performed, and 
a comprehensive social, educational, and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in his or her examination report.

Following a review of the claims folder, 
and an evaluation of the Veteran, the 
examiner should provide an opinion as to 
whether the Veteran has a current anxiety 
disorder or other chronic psychiatric 
condition and, if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that such 
disability was incurred in or is otherwise 
due to military service.  


4.  The AMC/RO also should schedule the 
Veteran for an orthopedic examination by a 
qualified physician to provide an opinion 
as to whether he has a chronic low back 
disorder which is related to his period of 
military service.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational, and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in his or her examination report.

For the VA orthopedic evaluation, 
following a review of the claims folder, 
and an evaluation of the Veteran, the 
examiner should provide an opinion whether 
the Veteran has a current lumbar spine 
disability and, if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that such 
disability was incurred in or is otherwise 
due to service.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations and on the basis of all 
the evidence on file, particularly any 
evidence submitted since the June 2009 
SSOC.  If any benefit sought on appeal 
remains denied, the Veteran should be 
furnished an appropriate SSOC and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


